309 So. 2d 485 (1975)
In re Philip Robert ROYNICA
v.
STATE of Alabama.
Ex parte Philip Robert Roynica.
SC 1063.
Supreme Court of Alabama.
February 20, 1975.
Rehearing Denied March 27, 1975.
John S. Glenn, Opelika, for petitioner.
None for the State.
MERRILL, Justice.
Petition of Philip Robert Roynica for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Roynica v. State, 54 Ala.App. 436, 309 So. 2d 475.
Writ denied.
HEFLIN, C. J., and MADDOX, JONES and SHORES, JJ., concur.